Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-10 and 16 in the reply filed on April 29th, 2022 is acknowledged. The traversal is on the ground(s) that “the groups could be commonly examined without undue burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 04/26/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention of Group II, claims 11-15 have been withdrawn from consideration.  Claims 1-16 are pending.
Action on merits of Group I, claims 1-10 and 16 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29th, 2020 has been considered by the examiner.

Drawings
The drawings filed on October 29th, 2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2, 7-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ooka (JP 2014/102976, hereinafter as Ooka ‘976).
Regarding Claim 1, Ooka ‘976 teaches a display device comprising: a plurality of recess portions (the portion between two undulating portion (12); see Figs. 1 and 3, para. [0024]) provided on a pixel formation surface (10); and a pixel (P; [0024]) arranged in each of the plurality of recess portions, wherein a light-emitting unit of the pixel is formed on a side wall and a bottom surface of each of the plurality of recess portions (see Figs. 3 and 6, para. [0029]-[0030]). 
Regarding Claim 16, Ooka ‘976 teaches an electronic device comprising: a display device including a plurality of recess portions (the portion between two undulating portion (12); see Figs. 1 and 3, para. [0024]) provided on a pixel formation surface (10); and a pixel (P; [0024]) arranged in each of the plurality of recess portions, wherein a light-emitting unit of the pixel is formed on a side wall and a bottom surface of each of the plurality of recess portions (see Figs. 3 and 6, para. [0029]-[0030]). 
Regarding Claim 2, Ooka ‘976 teaches a plurality of light-emitting units (17R, 17G and 17B) with light emission colors different from each other (see Fig. 4), and one of the plurality of light-emitting units (17B) is formed on a bottom surface of each of the plurality of recess portions (see Fig. 4; [0029]).
Regarding Claim 7, Ooka ‘976 teaches light emission colors of the plurality of light-emitting units include two colors of red, green, and blue, light-emitting units of two colors (17R and 14G) among three colors are formed on side walls of each of the plurality of recess portions, and a light-emitting unit of a remaining one color (17B) is formed on the bottom surface of each of the plurality of recess portions (see Fig. 4).
Regarding Claim 8, Ooka ‘976 teaches a light emission layer of a light-emitting unit formed on a side wall of a recess portion is formed by oblique evaporation of light emission material with respect to the side wall of the recess portion (see Fig. 8, para. [0065]-[0071]).
Product by process limitation:
	The expression “is formed by oblique evaporation of light emission material with respect to the side wall of the recess portion” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 9, Ooka ‘976 teaches an incident angle of light emission material with respect to the bottom surface of the recess portion is set to an angle at which the light emission layer is not formed on the bottom surface of the recess portion (see Figs. 8-10, para. [0065]-[0071]).
Product by process limitation:
	The expression “in oblique evaporation” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 10, Ooka ‘976 teaches the light-emitting unit of the pixel includes an organic electroluminescent element (see para. [0073]).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zhou et al. (US 2018/0026215 A1)			
Higashika (US 2016/0233456 A1)
Suzuki et al. (US 2016/0164017 A1)		
Sato (US 2015/0008407 A1)
Dozen et al. (US 2014/0175469 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829